DETAILED ACTION
Claim 1 was rejected in Office Action mailed on 03/01/2022.
Applicant filed a response, amended claim 1, and added claims 2-4 on 06/22/2022.
Claims 1-4 are pending.
Claims 1-4 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 2, it is suggested to amend “a mixture” to “the mixture”.
Each line 3 of claims 3-4 recite a phrase “the selected temperature”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the temperature of the obtained suspension”.

Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added claim 2 recites a phrase “wherein an alkali solution is added to the prepared solution of chloroplatinic acid or a mixture of chloroplatinic acid with at least one metal salt in water or in an aqueous organic solvent”. However, the specification only discloses “The mixture obtained after dispersion and containing chloroplatinic acid is alkalized to adjust the pH of the solution” (specification, [0041]), i.e., the dispersion of chloroplatinic acid with isopropanol in water and ethylene glycol and Vulcan XC-72 carbon (emphasis added) is alkalized. In other words, an alkali solution is added to the dispersion with carbon carrier and the prepared solution of chloroplatinic acid, not to the prepared solution of chloroplatinic acid before dispersion with carbon carrier.

The newly added claims 3-4 each recites “wherein the selected gas is purged through the obtained suspension after dispersion of the suspension is completed and the selected temperature is settled”, i.e., wherein the selected gas is purged through the obtained suspension after dispersion of the suspension is completed and any time after the selected temperature is settled. 

However, the specification only discloses “adjust… a time interval from the start of the liquid-phase synthesis process until the moment when a gas stream of one of the above gases passes through the reaction mixture” (specification, [0016]); and without stopping the purge of NO2 and the synthesis is carried out at 90°C (i.e., wherein the selected gas is purged through the obtained suspension after dispersion of the suspension is completed and before the selected temperature is settled) (specification, [0036], Example 1); 5 minutes, 10 minutes, 20 minutes and 30 minutes after the reaction mixture is heated to 90 °C (specification, [0049]-[0055], Examples 8-11).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each line 3 of claims 3-4 recite a phrase “temperature is settled”. However, it is unclear what the phrase refers to, i.e., the temperature of the obtained suspension reaches a desired set point, or the temperature of the obtained suspension stabilizes back to ambient temperature, etc. The examiner interprets the phrase refers to, the temperature of the obtained suspension reaches a desired set point. Interpretation is speculative. Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kirakosyan et al., Effect of CO atmosphere on morphology and electrochemically active surface area in the synthesis of Pt/C and PtAg/C electrocatalyst, Nanotechnologies in Russia, 2016, 11, 287-296 (Kirakosyan) (provided in IDS received on 07/29/2020), in view of Matsuda et al., Theoretical study of CO2 adsorption on Pt, New J. Chem., 2019, 43, 13717-13720 (Matsuda) (provided in the Office Action mailed on 03/01/2022).
Regarding claim 1, Kirakosyan discloses the effect of the CO atmosphere on the microstructure of Pt and Pt-Ag materials obtained via the chemical reduction of precursors of the corresponding metals in a liquid phase; platinum and silver NPs (i.e., nanoparticles) can be prepared as a solid solution (i.e., an alloy) (Kirakosyan, page 288, left column, 2nd paragraph); platinum catalysts are used for low temperature fuel cells (i.e., as a cathode and an anode of the low temperature fuel cells) (Kirakosyan, page 287, left column,).
Kirakosyan further discloses in obtaining Pt/C, 0.1 g of a carbon support (reading upon dispersed carbon carrier) was placed into 10 ml of ethylene glycol and then the necessary amount of saturated H2[PtCl6]*6H2O aqueous solution (reading upon preparation of a solution of chloroplatinic acid) was added; the resulting suspension was homogenized with ultrasound (reading upon dispersing the obtained mixture) and then 0.5 ml of 37% HCOH (i.e., formaldehyde, a reducing agent to achieve chemical reduction) and 1 M NaOH were added to H2O:EG (1:1) mixture pH = 11, a small amount of 1M NaCl solution, used as a sedimentation agent, was added after the spontaneous cooling of the stirred suspension for 2 hr at 90°C, after 30 mins, the Pt/C materials were filtered (i.e., platinum is deposited upon chemical reduction); in obtaining AgPt/C, 0.3 g of a carbon support sample was placed into a round-bottom flask and 30 ml of EG (i.e., ethylene glycol) was added, then an estimated amount of H2[PtCl6]*6H2O and AgNO3 solutions (reading upon a mixture of chloroplatinic acid with metal salts in water), being like precursors of platinum, was added to the suspension, the suspension was homogenized with ultrasound for 5 min (reading upon dispersing the obtained mixture), then excess of 37% HCOH (i.e., formaldehyde, a reducing agent to achieve chemical reduction) and 1 M NaOH solution were added, further procedures were the same as in the synthesis of Pt/C (Kirakosyan, section Experimental, 2nd-3rd paraphs).
Kirakosyan further discloses when studying the CO effect on the composition and structure of synthesized Pt/C, PtAg/C, CO was blown through the reaction mixture during synthesis, which was running for more than 2 h (Kirakosyan, page 288, right column, 2nd paragraph).

Kirakosyan further teaches the impact of CO atmosphere on the structure characteristic of Pt/C is due to the strong adsorption of CO molecules on the surface of the growing platinum nuclei; this greatly increases the activation energy to growth nanoparticles and hampers their aggregation; as a result, nanoparticles have small size and narrow size distribution (Kirakosyan, page 2016, left column, 3rd paragraph). 
However, Kirakosyan does not explicitly disclose purging the suspension with gases selected from: nitrogen oxides (N2O, NO, NO2), carbon dioxides (CO2), sulfur oxide (SO2), ammonia (NH3) and their mixtures.

With respect to the difference, Matsuda teaches Pt electrocatalyst (Matsuda, Abstract). Matsuda specifically teaches CO2 adsorption on Pt crystals in the presence of H2O (Matsuda, page 13717, right column, 2nd paragraph); and CO2 adsorption on Pt crystals is spontaneous in the presence of Pt-H2O and Pt-H (Matsuda, page 13719, right column, Conclusion).
Matsuda is analogous art as Matsuda is drawn to Pt catalyst.
In light of the disclosure of CO2 adsorption on Pt crystals in the presence of H2O from Matsuda, it therefore would have been obvious to a person of ordinary skill in the art to use CO2 as purge gas in Kirakosyan (note that in Kirakosyan, H2[PtCl6]*6H2O is prepared as a aqueous solution, i.e, in the presence of H2O), instead of CO, with reasonable expectation of success, and thereby arrive at the claimed invention.

Regarding claim 3, as applied to claim 1, Kirakosyan in view of Matuda teaches gases were blown through the reaction mixture during synthesis (i.e., the temperature of the suspension reaches 90°C), which was running for more than 2 h (Kirakosyan, page 288, right column, 2nd paragraph) (reading upon wherein the selected gas is purged through the obtained suspension after dispersion of the suspension is completed and the selected temperature is settled). According to the specification, the synthesis starts when the temperature of the obtained suspension reaches the desired set point (specification, [0049]). 

	

Allowable Subject Matter
Claims 2 and 4 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 2 and 4, Kirakosyan in view of Matsuda teaches 0.1 g of a carbon support was placed into 10 ml of ethylene glycol and then the necessary amount of saturated H2[PtCl6]*6H2O aqueous solution was added; the resulting suspension was homogenized with ultrasound and then 0.5 ml of 37% HCOH and 1 M NaOH were added to H2O:EG (1:1) mixture pH = 11 (i.e., an alkali solution is added to the dispersion of carbon support and the prepared solution of chloroplatinic acid) (Kirakosyan, page 288, left column, 4th paragraph), but does not teach wherein an alkali solution is added to the prepared solution of chloroplatinic acid or a mixture of chloroplatinic acid with at least one metal salt in water or in an aqueous organic solvent. 


Response to Arguments
In response to the amended claim 1 and newly added claims 2-4, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. However, the amended necessitates a new set of claim objections and 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections as set forth above.
In response to the amended claim 1, which recites, “gases selected from the group consisting of: nitrogen oxides (N2O, NO, NO2), carbon dioxides (CO2), sulfur oxide (SO2), ammonia (NH3) and their mixtures”, it is noted that Kirakosyan would not anticipate the present claims. Therefore, the previous 35 U.S.C. 102(a)(1) rejections over Kirakosyan are withdrawn from the record. However, the amendment necessitates a new set of rejections over Kirakosyan in view of Matsuda as set forth above.

Applicant primarily argues:
“Here, the cited art fails to disclose the step of purging a gas selected from N2O, NO, NO2, CO2, SO2, NH3, or mixtures thereof through the suspension in a temperature range of 5 to 98*C. Instead, Kirakosyan discloses blowing CO through a reaction mixture. (Kirakosyan, p 288, c. 2,   2.) Kirakoysan does not disclose or suggest blowing N2O, NO, NO2, CO2, SO2, NH3, or mixtures thereof in place of or with CO.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Kirakosyan does not expressly teach the claimed gases selected from the group consisting of: nitrogen oxides (N2O, NO, NO2), carbon dioxides (CO2), sulfur oxide (SO2), ammonia (NH3) and their mixtures. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Kirakosyan does not disclose the entire claimed invention. Rather, Matsuda is relied upon to teach claimed elements missing from Kirakosyan. See p. 7-8 of the Office Action set forth above.



Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                                                                              
September 28, 2022